Citation Nr: 0406173	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
September 21, 1995, for a grant of service connection for 
Meniere's Disease with endolymphatic hydrops, bilateral 
defective hearing and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1941 until 
January 1947.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran received notice letters 
dated in September 2001 and February 2002.  Those letters 
discuss the elements of a service connection claim and 
indicate in general terms the types of evidence that will 
substantiate such a claim.  Additionally, the February 2002 
letter explains to the veteran the definition of new and 
material evidence and discusses the requirements for 
reopening an issue that has been finally decided by VA.  
Furthermore, the August 2002 statement of the case again 
discusses the principles of service connection and new and 
material evidence.  

After reviewing the notice documents described above, the 
Board concludes that the VCAA has not been satisfied here.  
Indeed, while the issue on appeal involves the question of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to an earlier effective date, 
none of the notice correspondence ever mentions the 
principles of effective dates.  Even the statement of the 
case fails to provide the regulations pertinent to effective 
dates.  Finally, with respect to notice of VA's development 
assistance, neither the September 2001 nor the February 2002 
letters state in specific terms what VA has done in 
furtherance of the veteran's claim.  Thus, a more detailed 
account of the division of responsibilities between VA and a 
claimant in the development of a claim is necessary, as 
mandated in Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
Quartuccio v. Principi, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the 
additional notice must address the 
principles of earlier effective dates.  
Such notice should also apprise the 
veteran, as specifically as possible, of 
the types of evidence which he is 
required to submit and what evidence, if 
any, VA will obtain on his behalf, as 
well as requesting that he provide any 
evidence in his possession that pertains 
to the claim.

2.  After completing the above, 
regardless of whether any additional 
evidence is received, readjudicate the 
veteran's request to reopen his claim of 
entitlement to an effective date prior to 
September 21, 1995, for a grant of 
service connection for Meniere's Disease 
with endolymphatic hydrops, bilateral 
defective hearing and tinnitus. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


